Citation Nr: 1624102	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-31 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, with spondylosis and stenosis, from May 2, 2011 to the present.  

2.  Entitlement to a total disability rating based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1972 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim for a higher rating for a back disability was remanded in March 2014 and October 2014, and was denied in March 2015.  Also in March 2015, the claim for entitlement to TDIU was remanded for additional evidentiary development (also subsequent to prior remands).  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), who in turn vacated the 2015 decision with respect to this issue of entitlement to a rating in excess of 20 percent, from May 2, 2011 to the present, for a low back disability.  The Court remanded that claim for action consistent with the mandates of the order, and this remand serves to effectuate it.  

The Veteran appeared at a Videoconference hearing in March 2013.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introductory section, the Veteran's claim for entitlement to a disability rating in excess of 20 percent for his low back disability was vacated by the Court in January 2016.  Pursuant to the joint motion for remand between the Veteran's counsel and counsel for the Secretary of Veterans Affairs, it was determined that the Board failed to address discrepancies in examinations of record with regard to its determination that there was no additional limitation of motion associated with repeated testing of the joint.  In addition, the Secretary's counsel noted that, potentially, the issue of additional limitation as due to flare-ups was also addressed in a conflicting manner by VA medical examiners and that the Board should consider appropriate evidentiary development to remedy such discrepancies.  

Specifically, the joint motion noted that an April 2014 examination report, combined with a November 2014 addendum opinion, noted that there was "no change in range of motion...due to pain or repetition" and a "no" was checked when the examiner was expressly asked to determine as to if additional limitation of motion existed during repetitive-use testing.  Despite this, however, the examiner also noted that the Veteran had "less movement than normal" and "pain on movement" following repetitive-use testing of the thoracolumbar spine.  The November 2014 opinion did not address the discrepancy.  

The Board, in remanding the TDIU claim, had directed new examinations be afforded addressing functional impact associated with service-connected disabilities.  In concert with this, an orthopedic examination addressing the severity of the back was afforded in October 2015 (prior to the joint motion and Court order vacating the Board's decision regarding the severity of the low back).  In this opinion, it was again expressed that there was no functional loss or additional impairment in the back and that range of motion was normal.  Pain was noted but it was not found to "result in/cause functional loss."  There was no additional loss of function after three repetitions of the range of motion exercises.   

This most recent opinion describes a disability picture that is less severe than what had been previously reported in prior VA examinations.  Also, it does not address the discrepancies noted in the joint motion with respect to purported additional limitation of motion associated with repetitive testing.  Thus, while it is recent in nature, it does not serve to address the Court's concern with the problematic 2014 VA examination and later addendum.  

Additionally, as mentioned above, the Secretary's counsel made reference in the joint motion to the VA examiner's confusing opinion with respect to potential additional impairment associated with flare-ups of the back disability.  Specifically, the April 2014 VA examiner noted that the Veteran had to stop activities during  flare-ups; however, it was also described that there was no pain that "significantly limits his functional ability during flare-ups."  The October 2015 examination noted no flare-ups associated with the disability, and no mention was made of the discrepancy in the 2014 opinion with respect to flares of pain for the condition.  

As the Court has determined that these discrepancies are significant and alter the probative worth of the 2014 opinion and addendum, and as the October 2015 examination has not addressed these concerns, the Board will dispatch the claim back to the RO for a new, comprehensive VA orthopedic examination addressing the functional impact of his back disability (particularly as associated with repetitive-use testing and additional pain during flare-ups).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The claim for entitlement to TDIU is inextricably intertwined with the claim for a higher rating for a low back disorder.  The claim was in development status at the time of the Court's remand and a supplemental statement of the case has not yet been issued.  Unless the claim is granted on its own merits prior to the development directed by this remand order, adjudication of the TDIU should not occur until a de novo review of the increase in rating claim has been accomplished at the RO (i.e. subsequent to the affording of a new VA orthopedic examination).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examination addressing the severity of service-connected degenerative disc disease with stenosis and spondylosis.  In this regard, the examiner should:

*Determine as to if ankylosis is present in the spine.  

*Determine the range of motion of the thoracolumbar spine, to include performing repetitive-use testing.  

*Determine as to if pain, or any other functional limitation such as weakness, incoordination, or fatigability, presents additional limitation of motion (to include after repetitive testing), and, if so, document the degree as to when such limitation begins.  

*Note the conclusions of the 2014 examiner with respect to the Veteran having "less movement than normal" during repetitive testing as well as having to stop all activities during flare-ups of the disease process.  Further, to the extent it is medically possible, the examiner should discuss what additional functional limitation (in degrees of range of motion) is associated with flare-ups of the degenerative disc disease.  If flare-ups are not deemed to be present, the history of flare-ups as noted in prior VA examinations must be discussed and an opinion as to if they were improperly reported or, alternatively, have now resolved completely, should be included in the report.  

With respect to all conclusions offered in the context of this examination, an appropriate rationale should be included in the narrative portion of the report.  Bare or conclusory statements are not helpful and will mandate additional remand for remedial compliance with the Board's directives.  

3.  Following the development directed above, re-adjudicate the claim for a higher rating and a TDIU.  Should the claims be denied (or be less than fully favorable), issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




